United States Court of Appeals,
                                  Fifth Circuit.


                                    No. 95-60180.

                     In the Matter of Sherry HAILES, Debtor.

                  ELECTRIC CITY MERCHANDISE COMPANY, Appellant,

                                          v.

                               Sherry HAILES, Appellee.

                                   March 18, 1996.

Appeal from the United States District Court for the Southern
District of Mississippi.

Before JOLLY, DAVIS and EMILIO M. GARZA, Circuit Judges.

       PER CURIAM:

       Electric City Merchandise Company ("Electric City") appeals

the bankruptcy court's judgment, affirmed by the district court,

holding       that    Sherry    Hailes   may    recover     her   garnished   wages,

pursuant to 11 U.S.C. § 547(b).                We affirm.

       Electric City obtained a judgment against Hailes and served a

writ of garnishment upon her employer.                    Pursuant to the writ,

Electric City received, in the aggregate, over $600. However, each

individual payment was less than $600.                    Hailes then filed for

protection under Chapter 13 of the Bankruptcy Code and objected to

Electric City's secured claim.1                Hailes contended that the funds

that       were    garnished    within   the    ninety-day    period   immediately

       1
      Instead of objecting to Electric City's claim, Hailes
should have attempted to avoid the preferential transfer to
Electric City pursuant to 11 U.S.C. § 547, as required by
Bankruptcy Rule 7001. However, in the interest of judicial
economy, the bankruptcy court elected to consider Hailes'
objection as if she had followed the proper procedure.

                                           1
preceding     her    bankruptcy   petition   constituted   a    "preferential

transfer," avoidable under 11 U.S.C. § 547(b).                 Section 547(b)

allows a trustee to avoid a transfer to a creditor of a debtor's

interest in property for an antecedent debt made within ninety days

of the filing of a bankruptcy petition.2          Because the trustee did

not elect to pursue the collection of the garnished proceeds,

Hailes contended that she was entitled to the proceeds pursuant to

11   U.S.C.    §    522(h).   The   bankruptcy   court   sustained    Hailes'


      2
       Section 547(b) defines "preferential transfer" as:

              any transfer of an interest of the debtor in property—

              (1) to or for the benefit of a creditor;

              (2) for or on account of an antecedent debt owed by the
              debtor before such transfer was made;

              (3) made while the debtor was insolvent;

              (4) made—

                     (A) on or within 90 days before the date of the
                     filing of the petition; or

                     (B) between ninety days and one year before the
                     date of the filing of the petition, if such
                     creditor at the time of such transfer was an
                     insider; and

              (5) that enables such creditor to receive more than
              such creditor would receive if—

                     (A) the case were a case under chapter 7 of this
                     title;

                     (B) the transfer had not been made;        and

                     (C) such creditor received payment of such debt to
                     the extent provided by the provisions of this
                     title.

      11 U.S.C. § 547(b).

                                       2
objection and held that Hailes could recover the amounts withheld

from her wages, pursuant to 11 U.S.C. § 547(b).             Electric City

appealed the matter to the district court, and the district court

affirmed the bankruptcy court's judgment.          Electric City filed a

timely appeal.

     The parties agree that the garnished proceeds constitute a

preferential transfer under § 547(b);             however, Electric City

contends   that   the   proceeds   fall   under    an   exception    to   the

preference rule which makes them unavoidable. Section 547(c)(8) of

Title 11 makes a transfer unavoidable "if, in a case filed by an

individual debtor whose debts are primarily consumer debts, the

aggregate value of all property that constitutes or is affected by

such transfer is less than $600."       11 U.S.C. § 547(c)(8).      Electric

City argues that in determining whether a creditor has received

$600 in value, a court must focus on each individual transfer.

Because each of the individual transfers of Hailes' garnished wages

were less than $600, Electric City maintains that each transfer is

exempt from the preference rule under § 547(c)(8).          Hailes argues

that the transfer in this case was the writ of garnishment;

therefore, the aggregate value of the transfer should be measured

by the sum of all of the payments.           Under Hailes' theory, the

aggregate value of the transfer exceeded $600, and § 547(c)(8)

would not exempt the garnished proceeds from the preference rule.

      Therefore, the sole issue on appeal is whether, under §

547(c)(8), a court may aggregate all transfers to a single creditor

to determine whether the creditor received $600 in value in the


                                    3
pre-filing period or whether each transfer must be evaluated

individually.        The issue has divided the few courts that have

considered     it.      Compare      In     re    Djerf,      188 B.R. 586,    588

(D.Minn.1995) (holding that debtor can aggregate multiple transfers

to a single creditor in ninety-day pre-filing period to meet §

547(c)(8)'s    $600    requirement);             In   re    Alarcon,    186 B.R. 135

(D.N.M.1995)     (same);        In    re         Bunner,      145 B.R. 266,    267

(C.D.Ill.1992) (same) with In re Clark, 171 B.R. 563 (W.D.Ky.1994)

(holding that debtor cannot aggregate multiple transfers to a

single   creditor      in   ninety-day        pre-filing       period    to     reach   §

547(c)(8)'s     $600    requirement);            In    re    Howes,    165 B.R. 270

(E.D.Mo.1994) (same).         We conclude that the plain meaning of §

547(c)(8) and the legislative history of that provision allow

multiple transfers to a single creditor made during the preference

period to be aggregated when determining whether the $600 threshold

has been met.

     Section 547(c)(8) applies when the "aggregate value" of "all

property" that constitutes or is affected by a "transfer" is less

than $600.    If each payment or transfer to a single creditor had to

be considered individually for purposes of the $600 requirement,

the terms "aggregate" and "all" would be meaningless.                         Djerf, 188
B.R. at 588;     Bunner, 145 B.R. at 267.              Moreover, § 102(7) of the

Rules    of   Construction    for     the     Bankruptcy        Code    supports      the

conclusion that multiple transfers to a single creditor should be

aggregated under § 547(c)(8).               Section 102(7) states that "the

singular includes the plural."              Under this rule of construction,


                                          4
the term "transfer" in § 547(c)(8) can mean more than one transfer.

Therefore, the aggregate value of several transfers should be

considered to determine whether a creditor has received $600 in

value.

     Section 547(c)(8)'s legislative history further supports our

conclusion.   In enacting this exception to the preference rule,

Congress intended to allow debtors to transfer small amounts of

money to consumer creditors before the filing of a bankruptcy

petition,   despite   the    fact   that   the   transfers   might   have   a

preferential effect.        Alarcon, 186 B.R. at 137.        However, if we

were to consider all transfers to a single creditor within the

ninety-day pre-filing period individually in calculating whether

the creditor has received $600, a consumer creditor could recover

thousands of dollars from a pre-petition debtor under this small

preference exception simply by requiring the debtor to transfer

$599 in value at a time.       Such an interpretation would clearly be

contrary to Congress' intentions.

     Aggregating all transfers to a creditor in the pre-filing

period to determine whether the creditor has received $600 will

preserve consumer creditors' small preference exception without

creating a windfall.    Because Electric City received pre-petition

transfers whose aggregate value exceeded $600, we hold that Hailes

may recover these amounts pursuant to 11 U.S.C. § 547(b).

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                                     5